Whitfield, C. J.,
delivered the opinion of the court.
The testimony clearly and manifestly establishes the implied dedication of Front street across Indian bayou, with a width of sixty-six feet. It was not necessary that the city should actually use the whole width of the street when the bridge was built originally or later. IIow much of the sixty-six feet should be used was for the city to determine, according to the city’s development and growth. It is not imperative in the case of an implied dedication of a street that the city shall immediately enter upon actual use of the street throughout its whole length and width. As said in Marion v. Skillman (Ind. Sup.), 26 N. E., 676 (11 L. R. A., 59): “The inference of an intention to dedicate would not be simply to dedicate that portion upon which there was actual travel, but would evidence the intention of the owners that Branson street was to be continued across their land.” Citing Bartlett v. Beardmore, 74 Wis., 485 (43 N. W., 492); Sprague v. Wait, 17 Pick., 309; Hannum v. Belchertown, 19 Pick., 311; Simmons v. Cornell, 1 R. I., 519; Cleveland v. Cleveland, 12 Wend., 172. See also note to this case. The true doctrine is very well stated by Simrall, J., in Briel v. Natchez, 48 Miss., at page 435, which we quote, to. approve and reaffirm: “Nor is it necessary, in order to manifest a ratification or acceptance of the dedication, that the municipal authorities should presently open the streets. That may be postponed until the advancing population and private improvements make it necessary. 1 Wend., 487. Dedication of private property to the public enjoyment must always be considered with reference to the use to which the thing is to be appropriated, whether the easement is of a highway, a street, -a common, or a park. All rest upon the same general doctrine. Nor is it necessary that there should be user following closely upon the dedication, as where streets are extended over suburban property. It may be years before the convenience of the public, or of those who live upon adjacent lots, on account of the paucity of population, requires that they *313should be formally taken in charge by tbe municipal authorities. Such dedication of streets in a growing town must have such an interpretation as will comport with the common understanding. The proprietor of the ground ought to be held as proclaiming and offering to the public to change his property from rural to urban, to sell it in small parcels with reference to streets and squares. Because the neighborhood is not rapidly settled up, and years may elapse before the city undertakes to work and grade the streets, or before the necessity arises, the city should not, by such nonuser, 'be held to have relinquished the easement and abandoned its acceptance of the dedication.”

The decree is reversed and cause remanded.